said he would take time to advise until the next day.
On the next day WILLIAMS and BARRY argued that the declaration was amendable, and cited 3 Term Rep. 349, 350; 3 Burr. 2833; Cowp. 437; 8 Mod. 376; 2 Burr. 1098.
HAYWOOD, e contra. — Amendments at the common law extended to all cases criminal us well as civil, whilst the cause was in paper, — but here it is not in paper. The statutes of jeofails do not extend to qui tam actions. Salk. 354.
BARRY, in conclusion, relied on 6 Guil. ed. Bac. 891, as to the construction of penal statutes.